147 Mich. App. 89 (1985)
382 N.W.2d 739
KOSTYU
v.
DEPARTMENT OF TREASURY
Docket No. 80857.
Michigan Court of Appeals.
Decided September 19, 1985.
Donald R. Kostyu, in propria persona.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, and Richard R. Roesch and Robert C. Ward, Jr., Assistants Attorney General, for respondent.
Before: MacKENZIE, P.J., and HOOD and J. MIES,[*] JJ.
PER CURIAM.
Petitioner, Donald R. Kostyu, appeals as of right from an order of the Michigan Tax Tribunal, granting the motion for summary judgment of dismissal filed by respondent, the Michigan Department of Treasury. We affirm.
In a petition filed with the Michigan Tax Tribunal, petitioner sought reimbursement of money *91 withheld from his paycheck by Ford Motor Company pursuant to a Michigan Department of Treasury order. In that order, Ford Motor Company was advised to "disregard all prior and future MIW4's submitted" and to withhold on the basis of three exemption allowances. Petitioner had claimed to be exempt from withholding. Thereafter, money was withheld by Ford and collected by respondent. The petition alleged that the money was improperly withheld and collected, because respondent acted without jurisdiction and beyond its authority in ordering the withholding.
Petitioner filed a motion for summary judgment pursuant to GCR 1963, 117.2(2), alleging that respondent had failed to set forth a valid defense. Respondent countered with a motion for summary judgment pursuant to Michigan Tax Tribunal Rule 205.1111(3), 1979 AC, R 205.1111(3), which is in accord with GCR 1963, 117.2(1), for failure to state a claim upon which relief could be granted. The Tax Tribunal granted the motion filed by respondent.
Petitioner, in pro per, raises numerous claims of error and grounds for appeal. After reviewing all the matters raised by petitioner, we find that none requires reversal.
The claim of petitioner that respondent did not have authority to order money withheld from petitioner's paycheck ignores the specific Michigan constitutional authority for the imposition of an income tax. Const 1963, art 9, § 7, as well as the mandates of the Income Tax Act of 1967, MCL 206.1 et seq.; MSA 7.557(101) et seq. We also must reject petitioner's contention that he is not an employee within the meaning of the act. Petitioner is admittedly employed at Ford Motor Company. "Employee" as defined in § 3401(c) of the Internal Revenue Code, 26 USC 3401(c), quite obviously was *92 intended to adopt the common law meaning of employee. The primary rule of statutory contruction is to ascertain and enforce the legislative intent in enacting the provision. Melia v Employment Security Comm, 346 Mich 544, 562; 78 NW2d 273 (1956). There was clearly no intent in the Income Tax Act to exclude privately employed individuals from the withholding requirements.
Petitioner also claims that he was denied an adequate and timely hearing and was, therefore, deprived of property without due process of law. The fundamental requirement of due process is the opportunity to be heard at a meaningful time and in a meaningful manner. Matthews v Eldridge, 424 US 319, 333; 96 S Ct 893; 47 L Ed 2d 18 (1976). The opportunity to be heard does not necessarily mean the presentation of evidence and argument in a full evidentiary setting. In this case, MCL 205.22; MSA 7.657(22) provides that a person aggrieved by an order of respondent may appeal to the Tax Tribunal or to the Court of Claims. Petitioner chose to appeal to the Tax Tribunal in which proceedings must be conducted pursuant to Chapter 4 of the Administrative Procedures Act. MCL 205.726; MSA 7.650(26). Both petitioner and respondent filed motions for summary judgment and responses thereto in the Tax Tribunal. Respondent's motion, which prevailed, involved only questions of law and resulted in a determination that, as a matter of law, plaintiff had not stated a claim. We find no due process infirmity in this case.
Petitioner has also raised several specific challenges to the constitutionality of the withholding or of the underlying income tax itself. As a general rule, the Legislature's enactments are clothed with a presumption of constitutionality. People v *93 McQuillan, 392 Mich 511, 536-537; 211 NW2d 569 (1974). This presumption is especially strong where tax legislation is concerned. American Amusement Co, Inc v Dep't of Treasury, 91 Mich App 573; 283 NW2d 803 (1979), lv den 407 Mich 942 (1979). We have examined each of petitioner's claims and find that none have merit. In addition, we note that petitioner's claims regarding legal tender are simply irrelevant. Petitioner's employer is required by law to withhold taxes. The debt is owed to the government regardless of which type of tender is chosen to be used in payment.
This matter was decided in the Tax Tribunal on a motion for summary judgment for failure to state a cause of action. Such a motion seeks to test the genuineness of a claim or defense by challenging the legal, not the factual, adequacy of pleadings. Abel v Eli Lilly & Co, 418 Mich 311, 323; 343 NW2d 164 (1984), cert den ___ US ___; 105 S Ct 123; 83 L Ed 2d 65 (1984). A reviewing court is obligated to accept as true all well-pled facts and to determine whether a plaintiff's claim, on the pleadings, is so clearly unenforceable as a matter of law that no factual development can possibly justify a right to recovery. Karr v Board of Trustees of Michigan State University, 119 Mich App 1, 3-4; 325 NW2d 605 (1982), lv den 417 Mich 1100.8 (1983). Accepting all petitioner's well-pled allegations of fact as true, there still were no questions of fact in this case. The Tax Tribunal correctly concluded, as a matter of law, that petitioner had failed to state a claim.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.